UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6287



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


KEVIN JERMAINE MELVIN, a/k/a Baby-Boy,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, District Judge.
(CR-94-139-5-2-F, CA-98-950-5-F)


Submitted:   May 11, 2000                   Decided:   May 16, 2000


Before MURNAGHAN, LUTTIG, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kevin Jermaine Melvin, Appellant Pro Se. Paul Stuart Wilson, OF-
FICE OF THE STAFF JUDGE ADVOCATE, Fort Bragg, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kevin Jermaine Melvin appeals from the district court’s order

denying his motion to reconsider a prior order denying relief on

his 28 U.S.C.A. § 2255 (West Supp. 1999) motion.       Our review of the

record and the district court’s opinion discloses no reversible

error.     Accordingly, we deny a certificate of appealability and

dismiss the appeal on the reasoning of the district court.           See

United   States   v.   Melvin,   Nos.    CR-94-139-5-2-F;   CA-98-950-5-F

(E.D.N.C. Sept. 28, 1999).       We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                                DISMISSED




                                     2